                Case 1:20-cr-00084-LO Document 5 Filed 06/08/20 Page 1 of 1 PageID# 6
AO 458 (Rev. 01/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                            Eastern District
                                             __________      of Virginia
                                                          District  of __________


                        United States                           )
                             Plaintiff                          )
                                v.                              )      Case No.    1:20-cr-00084-LO
                Garrison Kenneth Courtney                       )
                            Defendant                           )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am authorized to practice in this court, and I appear in this case as counsel for:

         the United States                                                                                             .


Date:         06/08/2020                                                                     /s/ Todd Gee
                                                                                           Attorney’s signature

                                                                                      Todd Gee (DC # 495001)
                                                                                      Printed name and bar number
                                                                                      Public Integrity Section
                                                                                         Criminal Division
                                                                                    U.S. Department of Justice
                                                                             1331 F Street NW, Washington D.C. 20005
                                                                                                  Address

                                                                                       Todd.Gee2@usdoj.gov
                                                                                             E-mail address

                                                                                           (202) 514-9752
                                                                                           Telephone number

                                                                                           (202) 514-3003
                                                                                                 FAX number
